Citation Nr: 1316978	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  He served in Southwest Asia Theater from August 1, 1991, to October 31, 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for PTSD.

As noted on the title page, the Board has recharacterized the issue as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in February 2006.  He also provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2008.  Transcripts from both hearings are of record.

This case was previously before the Board in December 2008 and October 2010, at which time the psychiatric disorder claim was remanded for further development.  As detailed below, the record available for the Board's review, to include the Virtual VA system, does not reflect all of the development directed by the prior remand has been completed.  The Board also finds that other development is necessary for a full and fair adjudication of this case.  Accordingly, even though further delay is regrettable, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board further notes that the Veteran perfected other appellate claims during the pendency of this case.  However, these claims have either been allowed or have otherwise been finally adjudicated such that only the present service connection claim is in appellate status.

REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, further development is required in order to comply with these duties.

As part of the October 2010 remand, the Board observed that the Veteran was claiming service connection for PTSD due to in-service stressors.  For example, at his February 2006 hearing, the Veteran testified that his stressful incidents during service included when the ship went through shock trials with live mines and when he participated in the Gulf War.  He was involved in Operations Desert Comfort, Desert Shield and Desert Storm and he was under general quarters the entire time because of the hostile environment and oil fires.  He denied ever being diagnosed as having PTSD; rather, he was told he had depression.  He denied ever being involved in combat, other than going through chemical fires.  Thereafter, at his March 2008 hearing, the Veteran testified that he had been diagnosed as having PTSD.  He indicated that his military assignment was related to being a fire fighter of chemical warfare and his duties included being on standby for fires and floors.  He was under a constant fear of burning or suffocating. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

On a May 2002 Persian Gulf Registry examination, the Veteran indicated that he had been on combat patrols or other very dangerous duty on one to three occasion; that he was under enemy fire for four weeks or more; and that no one in his unit was killed, wounded or missing in action and he did not see anyone hit by incoming or outgoing rounds.  He also indicated that on 51 or more times he was in imminent danger of being injured or killed; that he witnessed chemical alarms.  Diagnoses included anxiety. 

In August 2002, the Veteran was referred for a VA psychiatric consultation.  The examiner noted some mild panic and anxiety symptoms; however, the examiner indicated that the Veteran's symptomatology did not meet the DSM criteria for panic disorder or generalized anxiety disorder.  The examiner did note that the possibility of mild dysthymia needed to be ruled out.  The Veteran did not appear to desire or require ongoing psychiatric care.  In November 2003, screening for depression was positive. 

Upon VA examination dated in April 2006, the examiner concluded that the Veteran demonstrated no clinical signs or symptoms consistent with a diagnosis of PTSD.  In this respect, the Veteran was unable to describe any kind of traumatic experience that would either place him in danger or where he would witness the results of death on a massive scale.  Additionally, the Veteran did not describe any symptoms of PTSD; he denied nightmares, increased startle response, grief and guilt.  He vaguely stated that somehow his personality had changed over the years.  These appeared much more consistent with amotivation and perhaps chronic dysphoria.  He described no signs or symptoms of neurovegetative signs of depression.  The Veteran was diagnosed as having mild dysthymia. 

The Veteran was afforded an additional VA examination in March 2010.  At that time, he did not relate a specific incident during which he experienced feeling as if his life was threatened or felt intense fear; therefore, the examiner concluded that he did not meet the criteria for a diagnosis of PTSD or any other mental disorder.  Due to the evasiveness of the Veteran's responses and the over reporting of symptoms on the MMPI-2 and the Mississippi Combat Scale, the examiner opined that it was likely that the Veteran may be attempting to present himself as impaired for possible financial gain.  The Veteran appeared to endorse any symptom that was suggested to him.  The examiner concluded that the Veteran was malingering. 

Based on the foregoing, the Board concluded in October 2010 that the medical evidence was inconsistent as to the Veteran's current psychiatric disorder. Diagnoses include malingering, anxiety, depression, dysthymia and PTSD.  In light of Clemons, which was decided by the Court after the Board's December 2008 remand, the found that another VA examination is necessary to adjudicate this claim.  The Board also noted that the record indicated the Veteran had received individual and group therapy at Region One Mental Health Center, for PTSD and depressive disorder, from Caroline Hill; but there was no indication that any attempt has been made to associate these records with the claims file.  Therefore, a remand was also required to obtain these records.

A review of the documents assembled for the Board's review reflects that the treatment records have been obtained from Region One Mental Health Center, and have been associated with a temporary file at this time.  The Virtual VA system also shows treatment records, including for psychiatric treatment, for a period dated through April 2013.  However, there is no indication of a new VA examination as directed by the Board's remand.  There is also no indication of a rating decision or Supplemental Statement of the Case (SSOC) which reviewed these records in light of the present appellate claim.  The Veteran's accredited representative also noted these deficiencies, as detailed in an April 2013 informal hearing presentation, and citing to Stegall v. West, 11 Vet. App. 268 (1998) contended that the case should be remanded for completion of the development directed by the October 2010 Board remand.  The Board concurs.

The Board further notes that there has been a significant change in the law regarding PTSD claims during the pendency of this case that has not been previously addressed.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.  However, a review of the record does not reflect the Veteran was provided with notification regarding what was necessary to support a claim of service connection for PTSD based upon "fear of hostile military or terrorist activity."  Moreover, such "fear" was not addressed in the prior VA examinations of this claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This also supports a remand in this case.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the Veteran has been accorded a reasonable period of time to submit additional evidence and/or argument in regard to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3) for claims of PTSD based upon fear of hostile military or terrorist activity, he should be afforded an examination to determine the nature and etiology of his current psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that he has a psychiatric disability that began during service or is related to any incident of service, to specifically include his service in the Persian Gulf.  

A diagnosis of PTSD must be ruled in or excluded.

The examiner should take a detailed history from the Veteran and acknowledge and discuss his competent report as to the onset of his psychiatric symptoms.  

The examiner must provide a diagnosis for each psychiatric disorder found, and for each disorder found a medical opinion as to whether it is at least as likely as not that the disorder began during active service or is related to any incident of service to include "fear of hostile military or terrorist activity" as defined by the revised provisions of 38 C.F.R. § 3.304(f)(3).

The examiner must also indicate whether the Veteran's psychiatric symptoms are attributable to a known clinical diagnosis. 

The examiner is requested to provide a complete rationale for his or her opinions, which must be set forth in a legible report. 

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The RO's decision should reflect consideration of the revised provisions of 38 C.F.R. § 3.304(f)(3) regarding claims of service connection for PTSD based upon fear of hostile military or terrorist activity.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in July 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

